DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of KR 10-2015-0186226 filed December 24, 2015 as required by 37 CFR 1.55. Receipt is also acknowledged of the WIPO publication of PCT/KR 2016/015230 filed December 23, 2016.
Claim Status
Claims Filing Date
June 8, 2022
Amended
1, 8
New
22
Cancelled
4, 5, 10, 14, 19-21
Under Examination
1-3, 6-9, 11-13, 15-18, 22


	The applicant argues amended claim 1 recites Si, Sn, and Sb are included in the steel slab and Sn and Sb are included in the segregation layer as supported by [0143] of applicant’s published application, US 2019/0010572 (6/8/22 Remarks pg. 6 para. 1). The applicant argues amended claim 8 recites a groove in the form of a rectangle and new claim 22 recites the groove has a width/length aspect ratio of 5 or more as supported by [0139] and Fig. 4 of applicant’s published application (6/8/22 Remarks pg. 6 para. 1).
Response to Arguments
Han in view of Watanabe, Iwayama, one or more of Kwon and Lyudkovsky, and Iwata
Iwayama in view of Tanaka, Watanabe, one or more of Kwon and Lyudkovsky, and Iwata
Applicant’s arguments, see Remarks pg. 8 paras. 4-5, filed June 8, 2022, with respect to Iwata have been fully considered and are persuasive.  The rejections of (1) Han in view of Watanabe, Iwayama, one or more of Kwon and Lyudkovsky, and Iwata and (2) Iwayama in view of Tanaka, Watanabe, one or more of Kwon and Lyudkovsky, and Iwata  have been withdrawn. 
	The applicant persuasively argues the references do not teach or suggest grooves comprising 50% or more of the steel sheet (Remarks pg. 8 paras. 4-5). 
Double Patenting
Claim 1 lines 28-32 filed June 8, 2022 has been considered with respect to the double patenting rejection over US Patent No. 10,023,932 (US ‘932) in view of Watanabe.  US ‘932 in view of Watanabe is silent to the presence of a groove of 50% or more with a length of 0.2 to 3 mm parallel to the rolling direction and a width of 5 to 100 um. The double patenting rejection over US ‘932 in view of Watanabe is withdrawn.
Specification
The disclosure is objected to because of the following informalities:
Page 33 lines 16-19 “the size of the groove 40 parallel to the rolling direction may be 3 um to 500 um in width (W) and 0.1 mm to 5 mm in length (L) of the rolling direction. Further, the aspect ratio (width/length, W/L) may be 5 or more.” is inconsistent. A width/length ratio of (3 to 500 um) to (100 to 5000 um (0.1 to 5 mm)) is 0.0006 to 5. While the aspect ratio can be 5, it cannot be more than 5. Further, Fig. 3 depicts grooves 40 in which the length is parallel to the rolling direction and the width is perpendicular. In Fig. 3 it appears that the length/width ratio is 5 or more (i.e. not the width/length ratio). Similarly, applicant’s specification at 36:7-11 and Fig. 5 recites the length is in the rolling direction. Applicant’s specification should be consistent regarding the dimensions, orientation, and dimensional ratio of the groove.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 8 “the same” is extraneous and should be removed.  
Lines 21-23 “wherein a dew-point of the heating zone…, wherein a dew-point of the first soaking zone…, a dew-point of the second soaking zone…, and wherein a dew-point of the third soaking zone…” is inconsistent. Either all the references to the dew-point of a specific zone should start with “wherein” (i.e. wherein a dew-point of the heating zone…, wherein a dew-point of the first soaking zone…, wherein a dew-point of the second soaking zone…, wherein a dew-point of the third soaking zone…) or only the first should start with “wherein” (i.e. wherein a dew-point of the heating zone…, a dew-point of the first soaking zone…, a dew-point of the second soaking zone…, and a dew-point of the third soaking zone…).
Lines 11-14 and 24-27 both appear to refer to the structure that forms after primary recrystallization annealing. Lines 24-27 recite the structure is layered with a base metal, a segregation layer, and an oxide layer and further limit the composition of the segregation layer. Lines 11-14 further limit the structure of the oxide layer. For better flow, first the structure should be introduced (i.e. lines 24-26) then the structure of the oxide layer and the segregation layer should be further limited (i.e. lines 11-14 and 26-27). All references to the same feature should be made in the same section of the claim.
Line 29 “the groove parallel to the rolling having a length” is more accurately written as “the groove parallel to the rolling direction has a length”.
Lines 29-32 “the groove parallel to the rolling having a length…and a width…in the rolling direction…, and wherein the length is parallel to the rolling direction and the width is perpendicular to the rolling direction” can be consolidated to minimize repetition of the rolling direction and to more succinctly indicate that the groove parallel to the rolling direction has a length of 0.2 mm to 3 mm and a width of 5 um to 100 um and an amount on the surface of 50% or more, wherein the length is parallel to the rolling direction and the width is perpendicular to the rolling direction.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-9, 11-13, 15-18, 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 9-10 “secondary recrystallization-annealing the cold-rolled sheet on which the annealing separator is applied and dried” renders the claim indefinite. It is unclear whether secondary recrystallization-annealing is performed on “the cold-rolled sheet” or on the primary recrystallization-annealed cold-rolled sheet on which the annealing separator is applied and dried. The cold-rolled sheet is formed after cold-rolling and before primary recrystallization annealing. The annealing separator is not applied to the cold-rolled sheet. Alternatively, “on which the annealing separator is applied and dried” refers to the primary recrystallization-annealed cold-rolled sheet. For the purpose of examination, claim 1 will be given the broadest reasonable interpretation of secondary recrystallization-annealing the primary recrystallization-annealed cold-rolled sheet on which the annealing separator is applied and dried.
Claim 1 lines 11-12 “the primary recrystallization-annealing is performed so that the thickness of an oxide layer formed on the surface of the cold-rolled sheet is 0.5 um to 2.5 um” renders the claim indefinite. It is unclear whether an oxide layer forms on the surface of “the cold-rolled sheet” or on the surface of the primary recrystallization-annealed cold-rolled sheet. The surface of the cold-rolled sheet is the surface of the sheet after cold-rolling has been completed and before primary recrystallization-annealing. It is unclear how the thickness of an oxide layer on the surface of the cold-rolled sheet (i.e. after cold rolling) is limited as a result of performing primary recrystallization-annealing (i.e. the process performed after cold-rolling). The thickness of the oxide layer of 0.5 to 2.5 um is formed on the primary recrystallization-annealed sheet. This is supported by applicant’s specification at 25:18-22 “in operation S40, the oxide layer 30 formed on the surface of the cold-rolled sheet may have a thickness of 0.5 um to 2.5 um” (emphasis added). Operation S40 is primary recrystallization-annealing, 22:1-2. For the purpose of examination claim 1 will be given the broadest reasonable interpretation of the oxide layer forming on the primary recrystallization-annealed cold-rolled sheet.
Claim 1 line 28 “the surface” renders the claim indefinite. There is insufficient antecedent basis. It is unclear if “the surface” refers to the surface of the steel slab, the hot-rolled sheet, the cold-rolled sheet, the primary recrystallization-annealed sheet, or the secondary recrystallization-annealed sheet. For the purpose of examination claim 1 will be given the broadest reasonable interpretation of the surface referring to a sheet after secondary recrystallization-annealing.
Claim 1 line 28 “a groove…is formed on the surface thereof” renders the claim indefinite. It is unclear when in the manufacturing process the groove is formed on the surface. It could be formed before, during, and/or after the hot-rolling, cold-rolling, primary recrystallization annealing, applying of an annealing separator, and/or secondary recrystallization-annealing processes. For the purposes of examination claim 1 will be given the broadest reasonable interpretation of forming a groove on the surface anytime during the recited process.
Claim 1 lines 28-32 “a groove…is formed on the surface…having a length of 0.2 mm to 3 mm and a width of 5 um to 100 um…is 50% or more…” renders the claim indefinite. It is unclear if only one groove or multiple grooves are required. A groove reads on one singular groove. It is unclear how a groove can also be 50% or more. If it is 50% or more of the surface, then it appears that the surface is limited in size such that the 0.2 to 3 mm by 5 to 100 um groove is able to satisfy the claim limitation of being 50% or more. For the purpose of examination claim 1 will be given the broadest reasonable interpretation of requiring more than one groove as supported by Figs. 3 and 5 of applicant’s specification.
Claim 1 lines 29-30 “the groove parallel to the rolling having a length…and a width…in the rolling direction” renders the claim indefinite. There appears to be repetition of the groove being in the rolling (direction). It is unclear if the width dimension of the groove is meant to be in the rolling direction or if the groove is parallel to the rolling direction such that the length is parallel. For the purpose of examination claim 1 will be given the broadest reasonable interpretation of requiring the length to be parallel to the rolling direction.
Claim 1 lines 29-30 “the groove…is 50% or more” renders the claim indefinite. It is unclear what the units are of the 50% or more and/or what the 50% or more is referring to. It could refer to the area% of the groove or the groove is 50% or more of the claimed length, 0.2 to 3 mm, and width, 5 to 100 um. For the purpose of examination, claim 1 will be given the broadest reasonable interpretation of 50% or more referring to an amount of the groove on the surface of the grain-oriented electrical steel sheet as supported by applicant’s specification at 33:14-22, 36:7-11, and Figs. 3, 5. 
Claim 22 line 2 “width/length aspect ratio of 5 or more” renders the claim indefinite. Claim 22 depends from claim 8, which depends from claim 1. Claim 1 lines 29-30 recites the groove has “a length of 0.2 mm to 3 mm and a width of 5 um to 100 um”. The width/length ratio of the groove with the dimensions of claim 1 ranges from 0.0017 to 0.5 (5/3000 to 100/200), where all the values are less than 5. It is unclear how the groove can have a length of 0.2 to 3 mm, a width of 5 to 100 um, and a W/L aspect ratio of 5 or more. 
Claims 2, 3, 6-9, 11-13, and 15-18 are rejected as depending from claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 2 lines 4-5 “one or more kinds of 0.03 wt% to 0.10 wt% of Sn and 0.01 wt% to 0.05 wt% of Sb” fails to further limit the subject matter of claim 1. Amended claim 1 lines 2-3 recite “a steel slab comprising…0.03wt% to 0.10 wt% of Sn, and 0.01 wt% to 0.05wt% of Sb”. Claim 1 requires the presence of both Sn and Sb, but dependent claim 2 only requires the presence of one of Sn and Sb. Therefore, claim 2 is broader than claim 1  with respect to the Sn and Sb content.
Claim 22 line 2 “width/length aspect ratio of 5 or more” fails to further limit the subject matter of claim 1. Claim 22 depends from claim 8, which depends from claim 1. Claim 1 lines 29-30 require the groove to have a length of 0.2 to 3 mm and a width of 5 to 100 um (0.005 to 0.1 mm). The width to length aspect ratio of claim 1 ranges from 0.0017 to 0.5 (0.005/3 to 0.1/0.2). It does not appear that the width to length aspect ratio of the values recited in claim 1 can be 5 or more as required by claim 22.
Applicant argues support for this claim limitation in [0139] of applicant’s published application. Most broadly, this paragraph recites a groove width of 3 to 500 um (0.003 to 0.5 mm) and a length of 0.1 to 5 mm. This results in a width to length aspect ratio of 0.0006 to 5 (0.003/5 to 0.5/0.1). 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1-3, 6-9, 11-13, 15-18, 22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest either alone or in combination a method for manufacturing grain-oriented electrical steel sheet comprising:
a steel slab comprising 2 to 7 wt% Si, 0.03 to 0.10 wt% Sn, and 0.01 to 0.05 wt% Sb;
primary recrystallization-annealing at 800 to 900°C through a heating zone with a dew-point of 44 to 49°C, a first soaking zone with a dew-point of 50 to 55°C, a second soaking zone with a dew-point of 56 to 68°C, and a third soaking zone with a dew-point of 48 to 65°C such that a layered structure is formed including a base metal, a segregation layer with 0.001 to 0.05 wt% Sn and Sb, and an oxide layer with a thickness of 0.5 to 2.5 um and 700 to 900 ppm oxygen; and
a groove on the surface of 50% or more with a length of 0.2 to 3 mm parallel to the rolling direction and a width of 5 to 100 um in combination with the remaining limitations of claim 1.
Han (WO 2014/104762 with citations from US 2016/0194731) teaches the claimed composition (Han [0036], [0037], [0052], [0059]-[0070]) manufactured by hot rolling, cold rolling, decarburization and nitride annealing, applying a MgO annealing separator, and recrystallization annealing including film removal ([0021], [0026], [0038], [0052]-[0054], [0074], [0077], [0087]) where the total oxygen on the material surface is affected by the furnace dew point ([0082], [0106], Table 2).
Han is silent to the presence of a heating, first soaking, second soaking, and third soaking zone with controlled dew points during decarburization annealing  as well as the presence of a groove as instantly claimed.
While performing decarburization annealing in multiple steps with controlled dew points is known in the art (Watanabe, WO 2014/126089 with citations from US 2016/0020006, [0002], [0013], [0017], [0042], [0043], [0044], [0067]) and grooves parallel to the rolling direction are also known in the art (Iwata, US 2013/0092652, [0034], [0043], [0049], [0050], Figs, 1, 6A, 6B), it would not have been obvious to one of ordinary skill in the art to combine of all of these features as required by the details of claim 1 without the benefit of hindsight bias.  See MPEP 2145(X)(A). 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735 


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735